         Case 1:21-cv-01066-CL                Document 7          Filed 09/16/21         Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                           MEDFORD DIVISION




SARAH HULETT                                                                    Case No. 1:21-cv-01066-CL

                          Plaintiff,

                 v.
                                                                                OPINION AND ORDER

TROY BABB,

                          Defendant.

CLARKE, Magistrate Judge.

        Plaintiff Sarah Hulett brings this cause of action against the defendant, Troy Babb. The

case comes before the Court on Plaintiffs motion for approval of an alternative service method

(#5). For the reasons below, the motion is GRANTED.

                                                DISCUSSION

        Without proper service, the court cannot exercise jurisdiction over a defendant. See

Direct Mail Specialists, Inc. v. Eclat Computerized Technologies, Inc., 840 F.2d 685,688 (9th

Cir. 1988) ("A federal court does not have jurisdiction over a defendant unless the defendant has

been served properly under [Rule] 4."). Defendant is an individual. Federal Rule of Civil

Procedure 4(e) authorizes four methods of service for an individual 1:



1Rule 4(e) authorized service for an individual "other than a minor, an incompetent person, or a person whose

waiver has been filed." There is no indication the Defendant falls into any of these three categories.


Page - 1 - ORDER
        Case 1:21-cv-01066-CL          Document 7        Filed 09/16/21      Page 2 of 4




              (l) following state law for serving a summons in an action brought
                  in courts of general jurisdiction in the state where the district
                  court is located or where service is made; or

              (2) doing any of the following:

                  (A) delivering a copy of the summons and of the complaint to
                      the individual personally;
                  (B) leaving a copy of each at the individual's dwelling or usual
                      place of abode with someone of suitable age and discretion
                      who resides there; or
                  (C) delivering a copy of each to an agent authorized by
                      appointment or by law to receive service of process.

      •similarly, under state law, the Oregon Rules of Civil Procedure provide:

              Summons s_hall be served, either within or without this state, in any
              manner reasonably calculated, under all the circumstances, to
              apprise the defendant of the existence and pendency of the action
              and to afford a reasonable opportunity to appear and defend ...
              Service may be made, subject to the restrictions and requirements
              of this rule, by the following methods: personal service of true
              copies of the summons and the complaint upon defendant or an
              agent of defendant authorized to receive process; substituted
              service by leaving true copies of the summons and the complaint at
              a person's dwelling house or usual place of abode; office service by
              leaving· true copies of the summons and the complaint with a
              person who is apparently in charge of an office; service by mail; or
              service by publication.

ORCP 7(D)(l).

       In this case, Plaintiff submits that personal service under the applicable rules has been

attempted on numerous occasions. Exhibit I to counsel's declaration states that the process

service company attempted to personally serve Defendant at his last known address at least ten

times. The process server certifies that he confirmed in numerous ways that this was the correct

address for Defendant, but Defendant evaded service. Finally, Plaintiff counsel's declaration

states that her office "mailed true copies of the Summons, Complaint, and Civil Cover Sheet in

the above captioned case to [Defendant's last known address] by regular USPS and Certified




Page - 2 - ORDER
        Case 1:21-cv-01066-CL          Document 7        Filed 09/16/21     Page 3 of 4




Mail, handwritten return receipt requested," but the Certified Mailing shows "undelivered" on

the USPS tracking website as of the date of the motion. For these reasons, Plaintiff requests

approval of alternate service methods, including:

       (a) By regular USPS and Certified Mail, electronic return receipt, rather than handwritten

           return receipt to [Defendant's last known address];

       (b) By messaging Defendant Babb through Facebook Messenger from Plaintiffs

           counsel's firm's professional Facebook page; and/or

       (c) By posting on Plaintiffs counsel's firm's professional Facebook page and tagging

           Defendant Babb through his personal Facebook Page.

Plaintiff also submits evidence that Defendant is active on his Facebook account, both posting on

his own page as recently as September 11, 2021, (Exhibit 2 to counsel's Declaration) and

messaging Plaintiff directly during the events alleged in the Complaint (# 1).

       The Court finds that the proposed methods are reasonably calculated to apprise the

defendant of the existence and pend ency of the action and to afford a reasonable opportunity to

appear and defend. However, Plaintiff shall serve Defendant by regular USPS and Certified

Mail, electronic return receipt, in addition to the second or third options, and may not merely

pick one of the three listed above. In other words, Plaintiff may use Facebook to serve

Defendant in a manner analogous to publication, in either of the methods suggested, but she must

also serve by mail. In doing so, Plaintiff will comport with the Oregon Rules of Civil Procedure,

and thus fulfill the requirements of FRCP 4(e)(l).

                                             ORDER

       For the reasons above, the motion for alternative method of service(#5} is GRANTED.

Plaintiff shall serve Defendant:




Page-3-ORDER
         Case 1:21-cv-01066-CL       Document 7       Filed 09/16/21     Page 4 of 4




     (a) By regular USPS and Certified Mail, electronic return receipt, to [Defendant's last

          known address]; and

     (b) By messaging Defendant Babb through Facebook Messenger from Plaintiff's

          counsel's firm's professional Facebook page; and/or

     (c) By posting on Plaintiffs counsel's firm's professional Facebook pa

          Defendant Babb through his personal Facebook Page.




Page-4    ORDER
